DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jang KR_20180018307_A (see machine English translation).
1.	Regarding Claims 1, 2, and 5-14, Jang discloses a polyamideimide (corresponds to claimed polyimide-based of instant Claims 1 and 7) film (Title) that can be made by using TFMB (corresponds to claimed fluorine-based aromatic diamine of instant Claim 8), cycloaliphatic dianyhydride (Claim 3; corresponds to instant Claims 9, 10, and 11 limitation), and TPC (corresponds to claimed aromatic diacid dichloride of instant Claim 10), added to pyridine and stirred, followed by the solution being precipitated in an excess of methanol and then filtered, where a solid content was obtained by dried under vacuum at 50C for 6 hours. Next, the DMAc, with the afore-described polyamideimide powder, and TFMB were added to the reactor under nitrogen atmosphere and stirred. Then, CBDA and 6FDA were sequentially added and stirred and then dried to form a film of thickness 47 microns (corresponds to claimed thickness of instant Claim 5) (paragraphs 0107-0111). This process is substantially similar to what is described in Example 1 in the instant specification. As such, it would be expected for it to inherently possess the claimed difference ΔI of instant Claims 1 and 6, the claimed degree of curl of instant Claim 2, claimed haze and b* value of instant Claim 3, and claimed elongation at break of instant Claim 4. The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103. “The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness.” In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.S.C. 103 rejection based in part on inherent disclosure in one of the references). See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983). Jang further discloses using its film along with a protective film (corresponds to claimed coating layer of instant Claim 12) or an insulating film (corresponds to claimed impact absorbing layer of instant Claim 13) as a cover glass (corresponds to claimed window cover film of instant Claim 12) (paragraph 0084). Jang also discloses using its film as a display (paragraph 0053) thereby corresponding to the limitation of instant Claim 14. 
2.	Regarding Claims 3 and 4, Jang discloses having a modulus of 5.0 GPa or more (paragraph 0079). Jang further discloses a transmittance at 388 nm of 60% (paragraph 0081), a total light transmittance of 88% in a range of 400 to 700 nm (paragraph 0080), yellowness index of 3.0 (paragraph 0082).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHSEEN KHAN whose telephone number is (571)270-1140. The examiner can normally be reached Mondays-Saturdays 08:00AM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 5712701547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAHSEEN KHAN/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        November 16, 2022